Citation Nr: 0116315	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for spondylolysis with 
spondylolisthesis, stenosis and herniated disc at L5-S1, 
currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 6, 1970, to 
August 21, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 RO decision which denied an 
increase in a 20 percent rating for a low back disability 
(spondylosis).  In March 1997, the Board remanded the matter 
to the RO for further development.  In February 1998, the RO 
granted the veteran an increased rating, for his low back 
disability, from 20 to 40 percent disabling, effective from 
December 11, 1992, the date of her claim for an increased 
rating.  There has been no clearly expressed intent on the 
part of the veteran to limit her appeal to a specific rating; 
as such, VA is required to consider entitlement to an even 
higher rating for her low back disability.  AB v. Brown, 
6 Vet. App. 35 (1993).  In sum, the veteran continues to 
appeal for a higher rating for a low back disability.

In September 1997, the veteran indicated that she wanted an 
earlier effective date for the grant of service connection 
for her low back disability.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  Additionally, in May 2000, the veteran 
raised the issue of reimbursement of expenses incurred while 
traveling to VA for medical treatment.  This issue is also 
referred to the RO for appropriate action.


FINDING OF FACT

Spondylolysis with spondylolisthesis, stenosis and herniated 
disc at L5-S1 is manifested by symptoms which do not exceed 
that of severe intervertebral disc syndrome, severe 
lumbosacral strain, or severe limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
spondylolysis with spondylolisthesis, stenosis and herniated 
disc at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 1991); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 6, 1970, to 
August 21, 1970. 

In December 1992, the veteran filed a claim for an increased 
rating for her low back disability. 

VA outpatient treatment records, dated from 1991 to 1995, 
show that the veteran complained of low back pain and 
presented intermittently for treatment.  Many of the records 
reflect that she utilized a back brace at night.

VA medical records, dated in May 1996, reflect complaints of 
chronic low back pain.  She said she had radiation of pain 
down the left thigh and had numbness in her left leg.  At 
times, she said, her left leg gave way.  On examination, she 
had diffuse tenderness of L4, L5, and S1 and over the spine 
and paraspinal muscles.  Her range of motion and muscle 
strength was within normal limits.  The assessment was 
chronic low back pain and rule out lumbosacral radiculopathy. 

VA medical records, dated in July 1996, show that the veteran 
was participating in physical therapy.  Other records show 
that her neurological examination was essentially 
unremarkable.  

A December 1996 VA treatment record shows that the veteran 
was working as a guard, and was on her feet for long hours.  
It was noted that she only wore a back brace at night when 
she slept.  

A December 1996 VA consultation report shows that the veteran 
reported she had chronic low back pain.  On examination, she 
was not in acute distress.  She had forward flexion to the 
mid calf.  On extension and lateral flexion, she complained 
of pain.  She had no focal sensory deficits.  The assessments 
were chronic low back pain with spondylolisthesis and no 
evidence of radiculopathy.  The veteran was instructed to do 
back exercises, maintain a proper posture, and was asked to 
use a heating pain and prosthetics. 

At an April 1997 Board hearing, the veteran testified that 
she had problems with her back, while standing, bending, and 
lifting.  She related she had incapacitating low back 
episodes a couple of times per week.  She said she was in 
physical therapy, and used: medication, a brace, and a 
heating pad, for treatment of her back problems.  She 
indicated that surgery was recommended as a treatment option.  
She said she was employed as a corrections officer, and lost 
time from work about twice a week, due to back pain.

VA treatment records, dated in April and May 1997, reflect 
complaints of low back pain.  She said she wore a back brace 
and a body corset, and took medication for her back problems.  
She said she had occasional relief with treatment.  The 
assessment was chronic low back pain. 

A May 1997 VA CT scan reveals severe broad-based disc 
herniation at L5-S1, with impingement on the existing nerve 
roots and a vacuum phenomena at that level.  She had mild 
hypoplasia of the ligament flava at L4-L5 which caused 
minimal stenosis. 

A July 1997 VA compensation examination report shows that the 
veteran said she was not working as a result of her low back 
pain.  Over the previous year, she said, she had to take 
about one month of sick leave.  She said her back pain was 
intermittent, and typically manifested at night and in the 
early morning.  She said she used a back brace, a heating 
pad, as well as medication to treat her back symptoms.  She 
said medication occasionally worked.  During a back flare 
ups, she stayed in bed all day, which helped to relieve the 
pain.  She had back flare-ups about ten times per month.  The 
examiner noted that she was sitting in an upright position 
while in the waiting area.  When she came to the examination 
room, however, she was noted as turning various ways.  On 
standing, her posture was normal, and there were no 
deformities of the spine.  There was no obvious scoliosis of 
the spine.  Flexion was to 40 degrees; extension was to 10 
degrees; left and right lateral flexion was to 30 degrees; 
and rotation was 35 degrees.  The veteran appeared to be in 
pain when moving.  Straight leg raising was to 60 degrees and 
was limited by pain.  Motor strength was normal proximally 
and distally in the upper and lower extremities.  A sensory 
examination showed no deficits.  Deep tendon reflexes were 2+ 
throughout and symmetrical.  There was no incoordination.  X-
rays revealed Grade I spondylolisthesis at L5-S1 with 
associated spondylolysis.  The diagnoses were a herniated 
disc at L5-S1 with impingement of existing nerve roots, mild 
spinal stenosis at L4-L5, and spondylolisthesis at L5-S1 with 
associated spondylolysis. 

VA medical records, dated in July 1997, reveal that the 
veteran complained of low back pain.  She said that the 
standing aspect of her job made her back condition worse.  

A July 1997 VA X-ray report revealed Grade I 
spondylolisthesis at L5-S1 with associated spondylolysis.

An October 1997 VA outpatient record reveals that the veteran 
reported a long history of back pain without specific 
radiation or penetration.  She related that she took 
mediation, including Paraflex, Motrin, and Tylenol.  It was 
also noted that she wore a back support and was not receiving 
physical therapy.  She reported she was employed at the post 
office.  On examination, her gait appeared stable and she had 
a slight limp.  It was noted that range of motion was 
decreased in all spheres.  There was no gross sensory 
deficit.  She had spasms about the left side of the lower 
back.  She has positive straight leg raising on the left 
side.  She had decreased strength.  X-rays were noted as 
reflecting spondylosis with spondylolisthesis at L4-L5.  A CT 
scan revealed spinal stenosis at L4-L5.  The option of 
surgery was discussed, and it was noted that the veteran was 
not amenable to this treatment option.

A June 2000 VA examination report shows that the veteran 
reported that her pain was progressively worsening.  She said 
she had constant low back pain of varying intensity.  She 
said the pain was exaggerated with cold and rainy weather, 
standing for over ten to fifteen minutes, prolonged sitting, 
or when walking as long as one block.  She said she had pain 
at night, and occasionally had difficulty sleeping and was 
awakened by the pain.  She also said she had occasional 
cramping about her left buttocks.  She indicated she wanted 
to get out of the field of computers due to low back pain.  
She said she took Ibuprofen six to eight times per day, as 
well as Tylenol #3 tablets for relief.  Additionally, she 
said she used a heating pad, wore a lumbosacral corset, and 
occasionally exercised for pain relief.  She said she had 
given up lawn and table tennis due to her symptoms.  

On objective examination, her back was straight.  She had no 
swelling, redness, deformity, or muscle spasms.  There was 
diffuse lower lumbar tenderness.  Straight leg raising, in 
the seated position, produced pain about the low back at 
approximately 50 degrees.  She resisted range of motion 
studies due to low back pain.  There was no muscle weakness.  
She did the heel and toe gait with mild difficulty due to 
pain.  Her deep tendon reflexes were active and symmetrical.  
No Babinski sign was appreciated and her peripheral sensation 
was good.  X-rays revealed narrowing of the L5-S1 
intervertebral disc spaces with Grade I spondylolisthesis at 
L5-S1 and questionable spondylosis of pars interarticularis 
of L4.  The impressions were chronic low back pain secondary 
to a chronic lumbosacral strain with Grade I 
spondylolisthesis at L5-S1 and spondylosis about the pars at 
L5, with some mild spinal stenosis and herniation at L5-S1.  
It was noted that the claims file had been reviewed, and it 
was opined that the veteran's low back symptoms were moderate 
to severe.  It was also noted that normal working movements 
of the lumbosacral spine were severely impaired because of 
her symptoms.  Further, it was pointed out there was no 
evidence of incoordination, weakness, or early fatigability, 
except that rest was required more so because of her back 
pain and discomfort.  No abnormal movements were detected, 
and there was no functional loss due to damage or infection. 

A June 2000 VA X-ray report, regarding the entire spine, 
revealed no significant scoliosis.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Severe limitation of motion of the lumbar spine is rated 40 
percent, which is the maximum available rating under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292. 

A 40 percent rating is warranted for a severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is also the 
maximum available rating under this Diagnostic Code.

A 60 percent rating is the maximum available rating under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  Specifically, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, is rated 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

A review of the medical evidence on file reveals that from 
the early to mid 1990s, the veteran complained of low back 
pain with radiation into the lower extremities.  On objective 
examination, neurological problems were not indicated.  The 
diagnoses were typically chronic low back pain with 
spondylolisthesis, with no evidence of radiculopathy.

The veteran testified at an April 1997 Board hearing that she 
had incapacitating low back episodes a couple of times per 
week.  Due to her low back symptoms, she said she had lost 
time from work.  She said she received low back treatment, 
including physical therapy.  She also related that she was 
taking medication, and using a brace and a heating pad.  

In May 1997, the veteran underwent a CT scan which reflected 
that she had severe broad-based disc herniation at L5-S1, 
with impingement on the existing nerve roots and a vacuum 
phenomena, and minimal stenosis.  During a July 1997 VA 
compensation examination, she said she experienced back 
flare-ups about ten times per month, during which she stayed 
in bed all day.  She said she had missed about one month of 
work due to her back problems.  On objective examination, her 
posture and motor strength were normal, and there were no 
deformities of the spine.  A sensory examination revealed no 
deficits.  Deep tendon reflexes were 2+ and symmetrical.  On 
range of motion studies, flexion was to 40 degrees; extension 
was to 10 degrees; left and right lateral flexion was to 30 
degrees; and rotation was to 35 degrees; and there appeared 
to be pain on range of motion.  The diagnoses were a 
herniated disc at L5-S1 with impingement of existing nerve 
roots, mild spinal stenosis at L4-L4, and spondylolisthesis 
at L5-S1 with associated spondylolysis.  VA medical records, 
dated in October 1997, revealed a slight limp, decreased 
range of motion in all spheres, spasms of the left lower 
back, decreased strength, and no gross sensory deficits.
 
A June 2000 VA compensation examination report reflects that 
the veteran complained of progressively worsening back 
problems.  She indicated she had constant low back pain, 
which became exaggerated on prolonged sitting, standing for 
as little as 10 to 15 minutes, or walking for one block.  She 
also said she had occasional cramping about her left 
buttocks.  On examination of her low back, there was no 
swelling, redness, deformity, muscle spasms, or weakness.  
Her deep tendon reflexes were active and symmetrical, and her 
peripheral sensation was good.  She had diffuse tenderness of 
the lower lumbar area.  Range of motion findings was not 
recorded as she refused to perform such studies due to low 
back pain.  The examiner noted there was no evidence of 
incoordination, weakness, or early fatigability, but that the 
veteran required more rest because of low back pain and 
discomfort.  X-rays revealed narrowing of the L5-S1 
intervertebral disc spaces with Grade I spondylolisthesis at 
L5-S1 and questionable spondylosis of pars interarticularis 
of L4.  The impressions were chronic low back pain secondary 
to chronic lumbosacral strain with Grade I spondylolisthesis 
at L5-S1 and spondylosis about the pars at L4, with some mild 
spinal stenosis and herniation at L5-S1.  The examiner 
concluded that the veteran's low back symptoms were moderate 
to severe in nature, and it was also opined that she had 
severe impairment of normal working movements. 

If the veteran's low back disability were rated in terms of 
limitation of motion, an increased rating would not be 
warranted as a 40 percent rating is the maximum available 
rating under the pertinent limitation of motion code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A rating in excess 
of 40 percent is not available under Diagnostic Code 5295, 
which pertains to a lumbosacral strain, as 40 percent is the 
maximum available rating under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Finally, the Board finds that the disability warrants no more 
than a 40 percent rating under Diagnostic Code 5293, which 
pertains to intervertebral disc syndrome.  A 60 percent 
evaluation may be granted if there is a pronounced disc 
syndrome or the functional equivalent of a pronounced 
syndrome.  38 C.F.R. §§ 4.40, 4.45 (2000); VAOPGRPREC 36-97.  
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  While the 
veteran states she experiences recurring attacks of low back 
pain with radiation, there is no evidence on file which 
confirms radiculopathy or any other significant neurological 
symptoms attributable to her disc disease.  In this regard, 
it is noted that she had normal sensation during VA 
examinations conducted in July 1997 and June 2000.  At the 
June 2000 VA examination, it was specifically noted that her 
deep tendon reflexes were active and symmetrical, and no 
Babinski sign was noted.  Additionally, she had no low back 
spasms.  The June 2000 VA examiner concluded that the 
veteran's low back symptoms were moderate to severe in 
nature, and caused severe impairment of normal working 
movements.  The Board concludes that a back disability of 
this severity (as described above) warrants no more than a 40 
percent rating under Diagnostic Code 5293, which contemplates 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief. 

There is no medical evidence showing pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of a diseased disk, with little intermittent relief, as 
required for a 60 percent rating under Diagnostic Code 5293.  
While the veteran has complained that her low back episodes 
are quite frequent, causing her to lose time from work, it is 
noted that she continues to be gainfully employed, most 
recently in the field of computers.  Further, the record does 
not reflect increased medical treatment including 
hospitalization for her low back, in recent years.  Again, 
given the examiner's pronouncement at the June 2000 VA 
examination, depicting the veteran's low back symptoms to be 
moderate to severe in nature, causing severe impairment to 
normal working movements, the Board finds that overall 
impairment from her low back disability is properly rated as 
40 percent disabling under Diagnostic Code 5293.  38 C.F.R. 
§§ 4.40, 4.45; VAOPGCPREC 36-97.  

The appellant has asserted that her disability was worse than 
evaluated.  She was correct and her evaluation was increased 
from 20 to 40 percent.  However, the Board must determine if 
her disability is more closely approximates a pronounced 
syndrome, instead of a severe disc syndrome.  The Board notes 
that the veteran is competent to describe her low back 
symptoms, including the frequency of her low back attacks.  
However, the Board attaches the greatest probative weight to 
the clinical findings of the skilled, unbiased professionals 
who have been trained at evaluating and diagnosing her 
orthopedic condition.  Taking all the evidence into 
consideration, particularly the lack of pertinent 
neurological findings, the Board finds that the evidence of 
record preponderates against a rating in excess of 40 percent 
for her low back condition.  Specifically, the examiner 
determined that there was no incoordination, weakness or 
early fatigability.  Thus her actual disc syndrome and the 
functional impairment are no more than severe.  38 C.F.R. 
§ 4.40, 4.45.  Accordingly, there is no doubt to be resolved 
in her favor.  38 C.F.R. § 4.3. 

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's rating decision, statement of the case 
(SOC), and supplemental statement of the case of the reasons 
for the decision.  The Board Member, during the hearing, 
determined that there may have been an error concerning her 
address and obtained her correct address.  She was requested 
to explain, in her own words, why an increased rating should 
be granted.  The Board Member ordered another examination and 
the remand informed her of the potential consequences of a 
failure to report for the examination (she did report).  

The Board concludes that the VA has complied with the 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO requested all relevant treatment records 
identified by the appellant, and VA examinations were 
conducted.  The duty to assist has been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Other Complaint

The appellant has asserted that the regional office and at 
least one doctor are against her.  However, the examination 
report of the examiner was detailed and consistent with all 
other examination reports during this appeal period.  In 
regard to the assertion that the regional office is somehow 
biased, it must be noted that the regional office granted the 
increase from 20 to 40 percent.  





ORDER
 
An increased rating for spondylolysis with spondylolisthesis, 
stenosis and herniated disc at L5-S1 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



